 


114 HR 2801 IH: No Office Space for Executive Amnesty Act of 2015
U.S. House of Representatives
2015-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2801 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2015 
Mr. Babin (for himself, Mr. Barletta, and Mr. Ratcliffe) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To prohibit the Administrator of General Services from leasing space for certain purposes. 
 
 
1.Short titleThis Act may be cited as the No Office Space for Executive Amnesty Act of 2015.  2.Limitation on GSA leasing authorityNo funds may be obligated or expended by the Administrator of General Services to lease any space for purposes of carrying out the policies set forth in the following: 
(1)The memorandum from the Secretary of Homeland Security entitled Southern Border and Approaches Campaign dated November 20, 2014. (2)The memorandum from the Secretary of Homeland Security entitled Policies for the Apprehension, Detention and Removal of Undocumented Immigrants dated November 20, 2014. 
(3)The memorandum from the Secretary of Homeland Security entitled Secure Communities dated November 20, 2014. (4)The memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children and with Respect to Certain Individuals Who Are the Parents of U.S. Citizens or Permanent Residents dated November 20, 2014. 
(5)The memorandum from the Secretary of Homeland Security entitled Expansion of the Provisional Waiver Program dated November 20, 2014. (6)The memorandum from the Secretary of Homeland Security entitled Policies Supporting U.S. High-Skilled Businesses and Workers dated November 20, 2014. 
(7)The memorandum from the Secretary of Homeland Security entitled Families of U.S. Armed Forces Members and Enlistees dated November 20, 2014. (8)The memorandum from the Secretary of Homeland Security entitled Directive to Provide Consistency Regarding Advance Parole dated November 20, 2014. 
(9)The memorandum from the Secretary of Homeland Security entitled Policies to Promote and Increase Access to U.S. Citizenship dated November 20, 2014. (10)The memoranda issued by the President on November 21, 2014, including— 
(A)the memorandum entitled Creating Welcoming Communities and Fully Integrating Immigrants and Refugees; and (B)the memorandum entitled Modernizing and Streamlining the U.S. Immigrant Visa System for the 21st Century.  
(11)Any similar memorandum issued after November 21, 2014.   